﻿We meet today as the end a year that began with a crisis. The United Nations confronted that crisis and resolved it. Standing tall in the midst of that crisis, threatened but undaunted, welcoming assistance but marching out first, in the vanguard of its own defence and the redemption of its neighbours, was a proud nation called Saudi Arabia. It is fitting that the Assembly should now be presided over by a man from that nation, with an outstanding record of leadership in diplomatic engagements for his country, for his race, for his region and for the world. With Mr. Samir S. Shihabi as our President, we face a historic and most productive session.
We had one such session last year, when Mr. Guido de Marco of the Republic of Malta presided over the Assembly and led us to significant, indelible accomplishments towards the restructuring and reform of the United Nations. We congratulate Mr. de Marco as he yields the presidency to Mr. Shihabi.
I am here to speak for my country, but permit me to note that while I speak for no other country I do stand here proud of our membership in, and this year of our being Chairman of, the Standing Committee of the Association of South-East Asian Nations (ASEAN), to which the Philippines is bound in ever-developing solidarity with Brunei, Indonesia, Malaysia, Singapore and Thailand.
The history of the Organisation has been marked with calibrations. We are, for instance, at the moment in the middle of the International Decade for Natural Disaster Reduction, the International Decade for Eradication of Colonialism, and also the World Decade for Cultural Development. We have already celebrated international years for the woman and the children of the world. Since 1973 there have been on record 21 such United Nations salutes. These celebrations establish the character of the United Nations - and sculpt the milestones of the performance of humankind in this semi-century.
I submit that our Decade for Action Combat Racism and Racial Discrimination, from 1973 to 1983, furnished ideological fuel for the popular movement in South Africa that extracted this year an official declaration, though not yet adequately implemented, to dismantle apartheid. We solemnly marked the fortieth anniversary of the Universal Declaration of Human Rights in that year of 1988 during which there began the process for the final solution of the Cambodian crisis. That historic congruence in time, I submit, reminded the negotiators that the process, if it was to be successful, could only culminate in the universal human right of free democratic elections. That right, happily for history, is about to be implemented in Cambodia. We must felicitate the South Africans and the Cambodians on these two human triumphs which are part of an ennobling, victorious, current human momentum that we have so far failed to celebrate. It is the mounting momentum of the people and it has been in progress for a quarter of a century. People have been crushed before, and their momentum has been many times aborted. But "there is no substitute for the people", as Alexander Dubcek told me in Prague last year. The people and time are unconquerable allies.
So it began, predictably enough. In Greece, where in four days of November 1973 the people, initially quelled by the army, succeeded in replacing dictatorship with democracy. The power of the people swept southern Europe, leaped to Latin America, Asia, eastern Europe and now southern Africa. Not only heroic individuals but people, masses of people, are changing the face of the Earth, The Philippines could claim a modest share in the propulsion of this momentum of the people. A New York Times editorial has characterised scenes of Muscovites during the recent coup as "reminiscent of Manila's people-power revolt".
The power of the people is enshrined in the Philippine 1987 Constitution not only in general preambular terms but in operative provisions that have made us a direct, as well as a representative, democracy. One of the drafters of that document put it this way:
"The fact that the people elect representatives is not an act of complete trust in those representatives; the people retain the right to review their decisions."
Our direct democracy is not only on the village level: it is national. "Direct democracy", says one of our Senators, "is superior to representative democracy." At this very moment the people of the Philippines are gathering signatures for a national referendum on the Treaty of Friendship, Cooperation and Security which we have signed with the United States of America and which has been rejected by the Philippine Senate. In our direct democracy, we respect our Senate but we also respect our people. Senatus Populusque Romanus: the Senate and the people must rule together.
Is there a relevance in this to the mission of the United Nations? Ours has become a unipolar world. There are misgivings about this new global condition. It is asked, now that the bipolar balance is gone what is to restrain the solitary super-Power from overstating its duties as keeper of the new world order? The ultimate restraint on the, super Power is Its very system, in which the people are supreme.
It was the people in America that pulled this country from a war in South-East Asia which they perceived to be Irrelevant. It. was the same people that cheered America to a precision victory In a Gulf war that they acclaimed as inevitable. It is the same people that are keeping America sober in Its triumphal hour. Indeed, constitutional democracy is not a synonym for peace, nor is it a hard-bound warranty against international violence. But where can we find a more productive forum for peace? Where can we find a more fertile context for transparency and restraint.?
Today the once theoretical paper dreams of constitutional accessibility and openness have become hard reality. Democratic constitutions have found a new ally: technology. The same laboratories that are enhancing the science of discriminate demolition have already made it possible for humankind to be the instant witness to tragedies of all kinds and in all places. Those scenes can horrify people into demanding openness from their leaders, but the people must be free to make the demands. Electronic transparency could lead to moral, official and diplomatic transparency, and that process could mobilize the restraining forces in society.
We must agree with another recent remarkable editorial of The New York Times which warns that outsiders should not redesign the internal policies of nations. But it adds that there is "every reason to proclaim and promote democratic values". The counsel was directed to America. But shall we leave it to America alone to shepherd the values of the world? Can we not find other proclaimers and promoters of democratic values? How about the United Nations? 
It is wrong to say that the United Nations is only the theatre of States, the agora of International Ideas, the conciliator of multilateral contradictions; for it is more than those categories, however unique, historic and invaluable they may be. The United Nations, I submit. Is above all, indeed, a proclaimer and promoter of values; and let us not evade the words at this Juncture - the United Nations is a proclaimer and promoter of democratic values.
What else is General Assembly resolution 217 A (III) of 10 December 1940, what else is this Universal Declaration of Human Rights, what, else Is this ringing document, but the inventory of constitutional democracy? It Is all there: the right to life, liberty, speech, property, movement., assembly, social services, non-discrimination, participation, down to the specific of "periodic and genuine elections", all essential and standard items in national bills of rights. The General Assembly "proclaims" these rights as "a common standard for all peoples and all nations" and enjoins "every individual and every organ of society" to "promote" them.
The United Nations proclaims and promotes democracy and along with it, transparency and restraint. Article 19 gives "everyone" the right "to seek, receive and impart information" and Article 21 identifies the basis of government authority - the "trill of the people", which is also the ultimate restrainer of official abuse.
Thirteen years before the Declaration of Human Rights, there was already an auspicious portent for it in the Charter that gave life to the United Nations in 1945. The Charter opened its preamble with a reaffirmation of "faith in fundamental human rights" and, at the first opportunity, in Article 73 b, in dealing with States in gestation, enjoined the United Nations to develop "free political institutions" in the lands under its trust.
Indeed, in trust territories there is always the happy, challenging prospect of fresh beginnings. But so are these post-cold-war times a challenge to fresh beginnings.
Many factors spelled the end of the cold war. But we would be mocking history if we did not recognize that the final verdict that tumbled the walls was rendered by a world of peoples - peoples wishing to end the shackling of their minds, their souls, their political institutions and their economies. The cooling winds of liberalization blew themselves into a gale of democracy which even now is still huffing and puffing at the residual ramparts of involuntary servitude.
If the United Nations intends to design a global strategy for peace that will not only dwell on the surface of the issue - or even just below it - but will strike at its roots, it must return to its own roots, recall its resonant declarations and re-sensitise itself to its commitment to the rights of human beings.
Nations are the vital constituents of this Organisation and, of course, the Organisation must never violate the sovereignty of those nations. But I have shown, I hope, that these very nations, united, have not abdicated, but refurbished their own sovereignty by urging themselves and "all peoples ... every Individual and every organ of society" (resolution 217 A (III). seventh preambular paragraph) to promote those values «-hat are nothing if not the very stuff of constitutional democracy.
Let the United Nations leadership ensure that every assembly in the United Nations, every council, every court, every organ, shall re-immerse itself in this original mission.
There is a responsive, eager world awaiting this leadership. Large land masses have opened themselves to the world - in Eastern Europe, in Africa, in Asia. Our great neighbour, the People's Republic of China, has declared its determination "to implement the policies of reform and opening to the outside world". And this very United Nations has stretched its arms open in welcome to even more of the gallant peoples of the world.
The Philippines extends a special welcome to our Pacific neighbours to the East - the Republic of Micronesia and the Republic of the Marshall Islands.
We salute also our two neighbours to the North - the Republic of Korea and the Democratic People's Republic of Korea - whose brotherly simultaneous ingress into our company may soon produce the resurrected unity of a single great nation.
We salute those three brave nations of the Baltic Sea - Lithuania, Latvia and Estonia - who are back at last in their rightful place in the community of nations.
And one last salute to Prince Norodom Sihanouk, that great Asian - noble by blood and by principle - who now leads the Cambodian delegation to this assembly of nations.
All of these are triumphs of the people. Since 1973 the people of the world have been speaking and they have been winning. In the last two years the General Assembly has passed resolutions on human development proclaiming that human beings are the goal - not simply the means - of development.
Gross national product statistics are meaningless if they answer only the questions of how well-fed, how well-housed, how well-clothed the people are. The statistics of our computerized bureaus must also respond to the demanding enquiry: how free are these people?
The record of the United Nations must contain in detail the ongoing story of the ascent to dignity and freedom of humanity en masse.
Let the nations of the world applaud the people of the world. For this, indeed, is the quarter century of the people.
